Case 1:21-cv-00539-AJT-TCB Document 1-2 Filed 04/30/21 Page 1 of 1 PagelD# 15

RAPID RECOVERY
CREDIT & COLLECTIONS
PO BOX 112
FAIRFAX, VA 22038
(703) 273-4224
(703) 273-1126 - FAX

August 27, 2020. -

SARAH C. GARCIA

4625 SOUTHLAND. AVE, APT. 204
ALEXANDRIA, VA. 22312-3615
EMAIL:GSARAH20@ YAHOO.COM

 

TELEPHONE: 703-203-8494
BALANCE DUE: $3,852.00 "ADD ON LEGAL FILING FEES"
CREDITOR: ACUTE & WELLNESS CHIROPRACTIC CLINIC

FINAL DEMAND- "COURT FILING"

Since Validity of this long overdue account has not been disputed, it is now assumed to be Valid. Timely payment
must be made to avoid having us recommend that this claim be turned over for Legal Action and further COSTS
incurred by you. UNLESS PAYMENT IS MADE, REPOSESSION PROCEDURES MAY\TAKE EFFECT.

Voluntary payment now would be strongly recommended.
For proper credit to your account please remit payments DIRECTLY + ONLY to:

RAPED RECOVERY
Credit & Collections
PO BOX 112
FAIRFAX, VA. 22038

** CALL TODAY to make Payment over the PHONE **
(703) -273-4224
* VISA/MASTERCARD/AMERICAN EXPRESS/CHECK CARDS/DISCOVER *
CHECKS ACCEPTED BY PHONE! PAY TODAY!

RRec is a Bonded + Licenced Collection Agency and any information obtained from you will be used for the
purpose of collecting this debt.

THIS IS BEING SENT TO YOU BY A COLLECTION AGENCY
- EXHIBIT

A

 

 
